Fifty-nine years ago the
United Nations was established by nations determined
to work collectively to find alternatives to conflict as a
means of resolving disputes and to create a stable,
secure and more just and prosperous world. Devastated
and exhausted by world war for the second time within
25 years, nations put their faith in multilateralism and
in this body in order to avoid future wars. The name
'United Nations' evoked the unity of humankind, in
which our shared needs and common humanity were
more important than our differences.
It is obvious as we consider the world today that
we have achieved that vision only in part. Yes, world
wars have been avoided. International covenants have
set out universally agreed human rights standards
against which the performance of governments can be
measured. International law has been developed and
strengthened. As Kofi Annan emphasized this morning
(see ), putting the rule of law into effect at
home and internationally is essential to achieving a
fair, just and civilized world. Cooperation has achieved
advances in meeting social, economic and
environmental needs.
But much more remains to be done. War, more
often within than across the boundaries of States, has
taken the lives of tens of millions of people since 1945,
most of them civilians. Weapons of mass destruction
have accumulated and access to them has spread to
more countries. New diseases such as HIV/AIDS have
emerged, with devastating consequences. The gap
between rich and poor countries has widened, not
diminished.
This year the Secretary-General's High-Level
Panel on Threats, Challenges and Change will put
forward proposals for reforming and strengthening the
United Nations, aimed at ensuring its relevance and
effectiveness in addressing these issues. It is critical
that we seize this unique opportunity to institute
positive reforms and not squander it by adopting
narrow, self-interested and inflexible responses. Nor
will a lowest-common-denominator approach achieve
what we all require.
Reform is long overdue. The composition of the
Security Council cannot go on reflecting the world as it
was in 1945. An expanded Security Council and reform
of outmoded electoral groupings is necessary for the
Council to be representative of the international
community as it is today. Those changes will
strengthen the Councilís mandate and enhance its
credibility as the pre-eminent organ of the United
Nations. No solution, of course, will satisfy the
viewpoint of every Member nation. A willingness to
compromise on a package of proposals will be
essential. But clearly, enhancing the representation of
areas such as Asia, Latin America and Africa must be
an objective, and account must be taken of the
significant contributions to the United Nations of
nations such as Japan.
While the High-Level Panel will focus on reform
of the United Nations and security considerations,
development goals to create a fairer world and promote
economic and social progress in the developing world
are further vital considerations for the United Nations
in the year ahead. For hundreds of millions of people,
starvation, disease and poverty are more immediate
threats than the concerns others of us have about
terrorism and security.
We are now at a turning point in achieving the
Millennium Development Goals. Improving the quality
and quantity of development assistance is crucial.
However, real and lasting progress to meet
development challenges is also dependent on building
a fairer, more open and equitable global trading
system. Countries of the Organization for Economic
Cooperation and Development (OECD) spend
$360 billion each year on subsidizing agricultural
47

production in a way that excludes opportunities for the
developing world to export - not only to OECD
countries, but to third markets as well. That sum
dwarfs the amount the OECD countries provide in
development assistance.
New Zealand welcomes the progress made at the
World Trade Organization General Council meeting in
Geneva in July, which put the Doha Development
Agenda back on track. Agriculture is at the heart of the
round; the European Union and United States
agreement to eliminate all agricultural export subsidies
is particularly welcome.
The United Nations must also adapt itself to the
changing nature of security and humanitarian concerns.
The concept of national sovereignty being paramount
and standing in the way of international intervention in
local conflicts cannot be sustained. As the Secretary-
General has challenged us,
'if humanitarian intervention is, indeed, an
unacceptable assault on sovereignty, how should
we respond to a Rwanda, to a Srebrenica - to
gross and systematic violations of human rights
that offend every precept of our common
humanity?' (A/54/2000, para. 217)
The International Commission on Intervention
and State Sovereignty concluded two and a half years
ago that sovereign States have the responsibility to
protect their own citizens from avoidable catastrophe:
from mass murder and rape, from starvation. When
they are unwilling or unable to do so, that
responsibility must be borne by the broader community
of nations.
We are today witnessing a humanitarian and
human rights catastrophe in Darfur. The World Health
Organization reports that up to 10,000 people a month
are dying or being killed. The very young and the
elderly are most vulnerable.
A few days ago, by its resolution 1564 (2004), the
Security Council resolved to support an enlarged
African Union monitoring mission, demanded that all
parties cease all violence and human rights violations
and threatened further steps against the Government of
the Sudan if it fails to disarm the militias and protect
civilians.
Within the General Assembly, countries must
work together in a united and determined way to
enforce those provisions and prevent the tragedy that is
unfolding. History will not forgive those who stand in
the way of protecting 1.5 million refugees in that
region and allowing them to return safely to their
homes. It is also important that those responsible for
the mass murders and the abuse of human rights there
be held to account for their actions. There must be no
impunity for such crimes.
That is true in Darfur, and is also true of those
responsible for the destruction of East Timor and the
murder of people there in 1999. The ad hoc tribunals in
Indonesia have failed to bring to justice those who are
responsible. That failure can only encourage such
people to commit further atrocities, believing that they
will never be held responsible for their actions.
New Zealand welcomes the establishment of the
International Criminal Court and the role that it will
now play in dealing with genocide, war crimes and
crimes against humanity. It urges all countries which
have not yet done so to accede to the convention
establishing that body and to recognize its jurisdiction.
In the area of conflict resolution, we face today
two major challenges: in Afghanistan and in Iraq. New
Zealand has strongly supported efforts to bring security
and stability to Afghanistan. As a small country we
have contributed more than NZ$80 million in military
and development assistance. We welcome progress
towards presidential elections next month and the
essential democratic mandate that they will provide to
the Government.
Strong international support, however, will be
necessary to meet the challenges which lie ahead. That
includes ending the production and trading of drugs.
Afghanistan provides about 75 per cent of the world
trade in opiates. The money derived funds warlords
and organized crime and undermines the ability of the
legitimate Government to function.
New Zealand deplores the violence in Iraq, which
continues to harm or take the lives of so many people,
and the circumstances which have contributed to that
violence. We call on those responsible for taking the
lives of innocent people to end their violence. They
now have access to a political process which they
should use to promote their views and interests. A
credible election process is vital to creating an Iraqi
Government which has a popular mandate. The United
Nations has a key role to play in that process, but
adequate security and a safe environment are first
necessary for that to occur. New Zealand will continue
48

to support the interim Iraqi authority and the United
Nations in their efforts to restore security, peace and
prosperity to the Iraqi people, who have suffered for so
long.
In Iraq and elsewhere, close attention also needs
to be given to the protection of United Nations staff.
The General Assembly this year will consider an
integrated security strategy for the United Nations,
which will incorporate a system-wide review of the
United Nations security apparatus, accountability and
resources. The Convention on the Safety of United
Nations and Associated Personnel must be
strengthened and supported by all States Members of
the United Nations.
New Zealand condemns all acts of terrorism and
will continue to contribute strongly to the campaign
against terrorism. In particular, we condemn the
inhumanity of terrorists in Beslan who sacrificed
children as pawns in pursuit of their political
objectives. However, attempts to suppress terrorism by
force will not by themselves be enough unless we also
address the causes which drive people to support,
finance or be recruited into terrorism.
In that regard, no action will be more important
to the undermining of terrorism today than finding a
just and sustainable solution to the conflict between
Israel and the Palestinian people. The international
community must work with those countries to
overcome the failure of leadership, the lack of resolve
and the cycle of violence and retaliation which stand in
the way of solving that conflict.
Finally, in the Pacific region, New Zealand's own
neighbourhood, we can celebrate the progress which
has been made in Bougainville and in the Solomon
Islands in ending conflict and re-establishing the rule
of law. In both cases, a concerted regional response
with the support of the United Nations has been
effective. In Bougainville, that response created peace
from a situation where a 10-year civil war had resulted
in widespread devastation and the loss of thousands of
lives.
In the Solomon Islands, the intervention of the
Regional Assistance Mission has restored the rule of
law by its elected Government in place of the anarchy
created by armed militias. More than 3,500 weapons
have been collected and destroyed, social services and
a credible budgetary progress restored and militiamen
and corrupt elements from the police and Government
arrested and charged.
Much however, remains to be done to meet the
wide-ranging challenges which confront the Pacific
region, including environmental threats, ethnic
conflict, poor law enforcement and governance and the
threat of disease. Regional solutions are being applied
by the Pacific Islands Forum through greater
collaboration and integration in addressing problems.
International cooperation through processes such as the
10-year Review of the Barbados Programme of Action
set to take place in Mauritius next year will also help.
In conclusion, 59 years from the end of the
Second World War and the establishment of the United
Nations, the world continues to face major challenges
to its security and well-being. The opportunity exists
this year for us to consider and improve the ways by
which the Assembly can address the problems faced by
humanity and make a difference. Success or failure to
do so will be the collective responsibility of all of us.